It gave me great pleasure to see Mr. Imre Hollai 
elected President of the thirty-seventh session 
of the General Assembly. On behalf of my 
Govern¬ment and my people, I convey 
congratulations and best wishes also to the great 
Hungarian people and the friendly Hungarian 
Government, of which he is such a worthy 
representative.
113.	i should like also tc pay a tribute to 
Mr. Ismat Kittani for the skilful and exemplary 
manner in which he conducted the affairs of the 
thirty-sixth session.
114.	The President's inaugural statement was 
an eloquent compendium of the events that had 
occurred in the year since we met in this Hall at 
the beginning of the thirty-sixth session. They 
were truly momentous events which cast a heavy 
shadow of gloom over the international scene. 
They are fraught with grave dangers both for the 
issues of war and peace and for the issue of 
development.
115.	Two years ago, Egypt urged that we pause 
for serious reflection. Members will recall that 
in our statement at the thirty-fifth session of 
the General Assembly we gave the following 
warning:
"The recent alarming developments that have 
challenged the Charter and the international 
order that we have subscribed to... since 1945 
have... created a perilous situation of political 
upheaval sometimes bordering on chaos...".
And we noted that, in our opinion:
"... the time is ripe to undertake an objective 
appraisal of the existing political order and, in 
par-ticular, of the role of the existing 
international machinery. Accordingly, the 
Government of Egypt... [Proposes] the convening 
of a special session of the General Assembly to 
take up this whole matter."
H6. We raised this matter and submitted it for 
the Assembly's consideration at the thirty-fifth 
session. If anything, the developments that we 
have all witnessed since that time should confirm 
the serious¬ness of our proposal. In this 
context, I feel it is most appropriate to pay a 
special tribute to the Secretary- General, Mr. 
Javier Perez de Cuellar. His report on the work 
of the Organization has provided a valuable 
analysis of the international situation and of 
the role of the United Nations in the 
international system. I support all the proposals 
made in his report.
117.	It is high time that we tackle 
effectively and with firmness and fairness the 
various problems that beset us. Foremost among 
those problems are the issues of war and peace. 
In the past year alone we have witnessed the 
invasion of Lebanon, the destruc¬tion of Beirut, 
the Falklands (Malvinas) war, the con-tinuing 
Iran-Iraq war, the situation in Afghanistan, the 
grave situation in Kampuchea, the precarious 
situation in Korea, the impasse in the problem of 
Cyprus and grave possibilities in Central 
America, Africa and the Middle East.
118.	The problems we are facing are not 
confined to those political areas; they are 
interlocked with economic, social and cultural 
problems as well as with human rights issues. A 
number of special sessions of the Assembly have 
been held to examine various problems and issues, 
such as the Palestinian problem, the question of 
Namibia, the situation in Afghanistan, the new 
international economic order and the problem of 
disarmament. But what has been the outcome of 
those sessions? The resolutions that were adopted 
have not been implemented. They remain dead 
letters, thus contributing to the further 
weakening of the United Nations and bringing into 
sharper focus the paralysis of the international 
system. This state of affairs is not consonant 
with aspirations to peace, progress and justice. 
The present political order, with its principles 
and conventions, was established solely in order 
to guarantee the attainment and enjoyment of 
those goals. The persistence of present 
conditions can lead only to a serious 
disintegration of the fabric of international 
relations.
119.	Against the backdrop of these 
developments, the Egyptian Government reiterates 
its proposal for the convening of a special 
session of the General Assembly to assess the 
situation and the role of the Organization in 
general and so that all Member States can take 
part in a detailed discussion of the issue. 
Essentially, we urge the General Assembly to 
focus on and intensify discussion of the entire 
interna¬tional order, the suitability of the 
present political system, the role of the United 
Nations and, in par¬ticular, the system of 
collective security—as the delegation of Sierra 
Leone rightly said in connection with the 
discussion on the inclusion of that question in 
the agenda of the present session.
120.	AH these matters are of paramount 
importance for all the peoples of the world and 
consequently they must be debated by their 
representatives on a basis of equality. The 
Security Council would then be asked to consider 
the situation in the light of the General 
Assembly's findings. The system of periodic 
meetings provided for in Article 28 of the 
Charter would probably constitute an appropriate 
starting- point for the fulfillment by the 
Council of its responsibilities in this respect. 
The Secretary-General has an essential role to 
play in this regard, but he has to be provided 
with the necessary resources and with the means 
to help move the world to a new phase of 
constructive action aimed at achieving more 
stable conditions.
121.	The international economic situation is a 
cause for alarm and profound concern because of 
adverse economic conditions confronting both 
developing and developed nations, with the impact 
on the third world even more painful. Third world 
countries have fre¬quently asked for a review of 
the existing pattern in international economic 
relations so that economic life can be based on 
justice and partnership. All of us are required 
to redouble our efforts and muster the political 
will to bring about an economic order that is 
both effective and just.
122.	Our alarm is due to the absence of any 
encour¬aging signs in the international economic 
climate and the tendency among some countries to 
solve their economic problems in isolation. This 
development is likely to increase the existing 
discrepancies. Relevant to this issue are the 
claims made by some indus-trialized countries 
that call into question the efficiency of 
economic aid through international organizations. 
This is one of the major reasons for the acute 
crisis facing UNDP, which is suffering a serious 
depletion of financial resources because of the 
decrease in the voluntary contributions of the 
donor countries, a situa¬tion that has led to a 
40 per cent reduction in country programmes for 
developing nations. This is bound to have an 
adverse effect on the economic and social 
development programmes of those countries, not to 
mention the negative effects in discrediting the 
concept of co-operation and interdependence, the 
mainstay of the United Nations.
123.	Some of the issues discussed within the 
frame¬work of the North-South dialogue have 
assumed special significance and urgency; we must 
therefore act vigorously in dealing with them and 
seeking the necessary solutions. In addition to 
those issues is the question of global 
negotiations for restructuring the international 
economic order. Consultations over those 
negotiations have now entered their third year, 
but we are still going through a vicious circle 
of sug¬gestions and counter-suggestions, a circle 
that has not yet been broken.
124.	Nevertheless, we are still hopeful that 
the parties can find a common ground to permit 
the realization of this objective, provided that 
the political will emerges among some patties to 
forge ahead towards genuine reform of the 
international economic order.
125.	The Group of 77 has made strenuous 
efforts to get the North-South global 
negotiations going, and to make the negotiations 
comprehensive as well as complementary. This 
goal, regrettably, has not been realized because 
of the rigid position taken by some 
industrialized countries. We see no alternative 
to stepped-tup efforts to induce more flexibility 
among the industrialized nations in their 
attitude towards the problems of the developing 
nations. The international community is 
increasingly convinced of the need to review and 
change the current pattern of international 
economic relations and to establish it on a basis 
of equity, partnership and international 
interdependence.
126.	The developing nations have spared no 
effort in providing an impetus to economic 
co-operation among themselves and in establishing 
the principle of individual and collective 
self-reliance. The Caracas Programme of Actions 
is undoubtedly a positive step towards more 
balanced economic relations between North and 
South. A general review of the meetings that have 
taken place from the time of the Caracas meeting, 
in May 1981, to the Manila meeting, in August of 
this year, sheds some light on the efforts made 
and the genuine desire on the part of the 
developing nations, despite their limited 
resources, to ensure the success of the Caracas 
Programme of Action, and to ensure both sound 
implementation and continuing economic 
co-operation among themselves.
127.	Egypt is very interested in extending its 
eco¬nomic relations with developing nations. We 
believe in such co-operation, especially 
technical co-operation. Technical and expertise 
exchange programmes have been instituted, 
together with the provision of scholar¬ships and 
training for students and trainees from various 
developing countries in Asia, Africa and Latin 
America.
128.	As a non-aligned and non-nuclear country 
with a keen interest in international security 
and develop¬ment, Egypt has a well-established 
position based on full support of and effective 
participation in all efforts and measures leading 
to general and complete disarma¬ment under 
effective international control.
129.	The convening of the second special 
session of the General Assembly devoted to 
disarmament this year was an event of tremendous 
significance to which mankind pinned its hopes 
for peace. Thus, our disap¬pointment was all the 
greater because at that session the Assembly 
failed to agree on a comprehensive program for 
disarmament within a specific time¬frame, 
including specific and effective measures to halt 
the arms race, nuclear and conventional. By that 
failure an excellent opportunity was missed for 
realizing the goal of disarmament and thereby 
guaran¬teeing a safe and peaceful world.
130.	The failure of that session, however, 
should not lead us to give up hope. Armed with a 
persistent political will, we the Governments and 
peoples should be able to proceed towards 
narrowing the gap between the various positions. 
And here we would like to under¬line that the 
nuclear Powers, especially the superpowers, have 
a special responsibility, emanating from their 
international obligations to ensure world peace 
and security, over and above the collective 
responsi¬bility of all States in this regard.
131.	Egypt will work tirelessly in 
contributing to the achievement of peace all over 
the world, and espe-cially in the Middle East. In 
that connection, Egypt has launched an initiative 
for a nuclear-weapon-free zone in the Middle East 
and has been pursuing means to implement it for 
the last eight years.
132.	The declaration of the Middle East as a 
nuclear-weapon-free zone would be a major element 
in lessening tension and eliminating instability 
in the area. Appropriate measures would be needed 
to determine the best approach to that goal.
133.	Egypt has suggested that the 
Secretary-General send a special representative 
to meet the parties concerned in the area to 
explore their views on means of achieving this 
goal. That proposal still constitutes for us an 
important step in this direction. The 
establish¬ment of a nuclear-weapon-free zone in 
the Middle East would undoubtedly contribute to 
the security of the Mediterranean and would 
enhance African security as it relates to the 
Declaration on the Denuclearization of Africa and 
to the Declaration of the Indian Ocean as a Zone 
of Peace.
134.	More than a year after its accession to 
the Treaty on the Non-Proliferation of Nuclear 
Weapons Egypt reaffirms its dedication and 
commitment to ensuring international respect for 
the objectives of the Treaty, believing that it 
can contribute to the search for an effective 
system of non-proliferation and to ensuring the 
right of all States to the peaceful uses of 
nuclear energy. In this connection, we strongly 
support the position of the non-aligned countries 
in insisting on iron-clad guarantees of the 
protection of the security of non-nuclear 
countries. In addition, nuclear Powers must give 
assurances to those countries that nuclear 
weapons will not be used against them. Now that 
non-nuclear countries signatories to the Treaty 
have fulfilled their obligations, Egypt stresses 
the need for nuclear Powers to abide by their 
commitments under the Treaty.
135.	It is abundantly clear that the 
international situation, because of the conflicts 
with which it is plagued or because of wars 
actually being waged, demonstrates that no 
partial approach of dealing with a single problem 
in isolation from others—whether it be 
disarmament the new economic order or collective 
security—will provide an effective remedy for the 
problems connected with the international 
political system. This leads me to reiterate our 
earlier proposal on the convening of a special 
session of the General Assembly for the purpose 
of a thorough review of the entire international 
political system and the role of the United 
Nations. This would help us to fulfill our 
responsibility to establish an international 
political system that is more just and more 
secure.
136.	As an African country, Egypt is passing 
through the game crucial stage as the rest of 
Africa. We see attempts to circumvent the United 
Nations plan for Namibia, the persistence of 
apartheid in South Africa, the grave situation in 
the Horn of Africa and disagree¬ment over the 
question of Western Sahara. Moreover, the pursuit 
of certain reckless policies poses a threat to 
the unity of Africa and to the territorial 
integrity of its States and the security of its 
peoples. We are aware of the predicament with 
which the OAU has been faced, ever since the 
thirty-eighth session of the Council of 
Ministers, which was held in February in Addis 
Ababa, in connection with the question of the 
membership of Western Sahara. That question has 
given rise to disagreement within the ranks of 
the OAU, threatening its very survival. However, 
impelled by our deep conviction and belief in 
African unity and by our interest in the 
continuing viability of the OAU, we in Egypt have 
adopted a firm position, namely, that 
differences, no matter how deep and extensive, 
can be solved in a spirit of reconciliation, in 
the true African tradition. We in Egypt are 
confident of the ability of Africa to exercise 
African wisdom and to resolve those differences 
that arose last February and interrupted the work 
of the OAU at a time when the need for 
co-ordinate and collective action though the 
African organization was more pressing than ever 
before.
137.	Foremost among African problems is the 
situation in southern Africa, where South Africa 
con-tinues to defy the international community by 
inten¬sifying its policies of racial 
discrimination and apartheid, which have been 
condemned by all mankind, irrespective of creed, 
ideology or religion. Egypt strongly supports all 
international resolutions calling for sanctions 
against South Africa until it desists from the 
policies that flout the elementary principles of 
human rights. Furthermore, Egypt urges all States 
to participate effectively in the application of 
such sanctions.
138.	We condemn the racist policies of South 
Africa and its colonialist policy in Namibia. 
Although four years have passed since the 
adoption of Security Council resolution 435 
(1978), which sets forth the United Nations plan 
for the peaceful settlement of the matter, the 
region has not yet achieved its indepen-dence, 
because of the intransigence the colonialist 
racist Pretoria regime.
139.	We are all only too aware of the lengths 
to which SWAPO, the legitimate representative of 
the people of Namibia, has gone in its efforts to 
adopt a reasonable attitude and to achieve a 
peaceful settle-ment of the problem. We are all 
familiar with the maneuvers of South Africa 
designed to perpetuate its illegal occupation of 
Namibia and to set up a quisling regime there.
140.	SWAPO and the African States have 
expe¬rienced the bitterness of frustration 
created by such endless maneuvers. The latest of 
those maneuvers occurred only a few weeks ago. 
After the Western contact group had sent the 
letter concerning the agreement reached on 
constitutional principles, the Prime Minister of 
South Africa came up with a new stratagem to 
obstruct agreement by introducing elements 
extraneous to the question of Namibia and also to 
the United Nations plan. We call upon the Western 
contact group to exercise all types of pressure 
on South Africa to induce it to implement the 
United Nations plan which it approved in 
principle in 1978.
141.	In talking about Africa I cannot refrain 
from emphasizing one of the most serious problems 
in the continent's history, namely, that of 
Western Sahara. The resolution adopted at the 
eighteenth session of the OAU Assembly of Heads 
of State and Government in June 1981 in Nairobi, 
" and the decisions adopted in August 1981" and 
February 1982 by the OAU Implementation Committee 
provide a sound basis for a peaceful settlement 
that would ensure stability in the area in 
accordance with the right to self-determination. 
The subsequent negative develop¬ments in the 
attempt to impose new conditions without 
consensus have not only complicated the question 
of Western Sahara but also threatened political 
life in the continent.
142.	We appeal to our brother countries 
parties to the problem before the OAU to seek a 
peaceful approach to conflicts and to avoid 
recourse to force. We consider it our duty to 
call for adherence to the charter of the OAU, 
which forbids intervention in the internal 
affairs of member States. We also call upon them 
to safeguard their independence, sovereignty and 
territorial integrity and the security of their 
peoples.
143.	While reviewing the situation in Africa I 
should like to convey some good news to the 
international community about an important event 
that will take place in a few days. Egypt and the 
Sudan are con-cluding a new charter for 
integration, a charter formulating an 
organizational and substantive frame¬work and 
reflecting the political will of the two 
coun¬tries to step up their development through 
the imple-mentation of a number of projects in 
the economic, social and cultural spheres. The 
charter provides for a presidential council for 
integration affairs, a "Valley of the Nile" 
parliament with about 60 members repre¬senting 
the two peoples, a general secretariat to act as 
the executive arm in following up integration 
projects and a special fund to finance those 
projects.
144.	The goal of the integration and its 
charter is to establish regional co-operation as 
a model and a nucleus that could, in the future, 
encompass the nine countries of the Nile Basin. 
It should be recalled that in 1980 the OAU 
Assembly endorsed the Lagos Plan of Action for 
the Implementation of the Monrovia Strategy for 
the Development of Africa, when they decided that 
African regional co-operation constituted an 
indispensable basis for social and economic 
develop¬ment in Africa. The integration plan 
concluded by Egypt and the Sudan is fully in 
keeping with the Lagos plan. It is indeed a good 
omen, heralding wel¬fare and prosperity for the 
peoples of the Nile Valley, north and south alike.
145.	As a founding member of the non-aligned 
movement, Egypt declares that there is no 
alternative to the policy of non-alignment. 
Non-alignment is the sole means of safeguarding 
the security and the safety of the third world 
and of facing the policies of polarization, 
blocs, pacts and confrontation. Non- alignment i: 
incontestably the only deterrent to policies of 
hegemony, expansion and domination. The 
non-aligned movement was established in response 
to the aspirations of emerging nations which had 
barely left behind the struggle for liberation. 
The movement also includes peoples and nations 
which are still locked in a bitter struggle to 
liquidate the remnants of colonialism, overcome 
dependence, back-wardness and racism and defend 
human rights and dignity.
146.	The active and historic role played by the 
early pioneers and founders of the movement 
deserves a special tribute from all of us. Today 
we recall the guidance of great, inspired leaders 
such as Tito, Nehru and Abdel Nasser, who charted 
for us the lofty goals and noble means for 
success. We feel that the values and principles 
which they struggled for are in need of further 
defense and further sustained efforts if they are 
to retain their authenticity, purity and essence.
147.	Indeed, much has been achieved. The 
movement now has a wider membership, as it 
comprises the majority of the States in the 
international community. But as opposed to these 
achievements, a number of problems have 
unfortunately arisen, the most serious of which 
are those affecting the ranks of the countries of 
the movement.
148.	We have faced direct and indirect 
intervention in the internal affairs of the 
non-aligned countries. We have experienced 
military adventures and power politics exercised 
directly or by proxy. The movement has been 
infiltrated by a tendency to divide the world 
into natural allies and natural enemies. 
Furthermore, the movement has been arbitrarily 
over-categorized and over-stratified, which has 
deepened differences and dissension, distracting 
the movement and sapping its energy.
149.	The challenges facing the movement make 
it necessary that all of us who have an interest 
in pre-serving its non-aligned character should 
try to keep it on course. It gives me great 
pleasure to note that within the movement the 
situation is far better than it was a few years 
ago. This is to the credit of the member States, 
which for the most part have reso¬lutely defended 
that great body and respected its true principles 
in order to put non-alignment back on its 
original track in facing the perils of the cold 
war between the super-Powers. Experience has 
taught us that it is the small and developing 
countries that generally and ultimately bear the 
brunt and the conse¬quences of that cold war.
150.	The basic principle of our great 
movement, to which President Hosni Mubarak 
reaffirms his commit¬ment, is for us a firm creed 
and a constant element of our foreign policy 
under the new leadership of Egypt.
151.	It would be appropriate to acknowledge 
here the efforts that have been made recently to 
save the movement from fragmentation owing to the 
insistence of some countries on changing the 
venue of the Seventh Conference of Heads of State 
or Government of Non-Aligned Countries, which was 
scheduled to be held in Baghdad. We welcome the 
constructive attitude of the Iraqi Government in 
not insisting on Baghdad as the venue, and also 
thank the Government of India for agreeing to 
hest the meeting; we urge, so that the 
non-aligned countries can pursue the positive 
approach they have chosen.
152.	Recently the Middle East has been the 
theatre of very tragic events, being subjected to 
devastating wars and unprecedented waves of 
destruction. But despite all the anguish, hopes 
of a just settlement that takes into account the 
rights of all the parties without exception have 
not yet been extinguished. Egypt, which bears a 
special responsibility in this area, was in the 
forefront of the battlefield when war was the 
only means of dealing with the situation. 
Similarly, Egypt was in the front line of 
negotiators when the time was propitious and the 
balance was redressed.
153.	Egypt most emphatically cannot afford to 
accept a situation in which one party to the 
conflict arrogates to itself the role of arbiter, 
waging wars; wreaking havoc and committing 
aggression. Egypt will never accept Israeli 
aggression against Iraq, its annexation of the 
Syrian Golan Heights or its occupa¬tion of 
Lebanon. Egypt totally rejects Israel's utterly 
irresponsible policy of unbridled aggression 
against the Palestinian people and the FLO.
154.	Israel must understand that Egypt will 
never tolerate the mutilation of the Palestinian 
question or of the Palestinian people and that 
Egypt rejects Israel's crime in Lebanon and 
against the Palestinians in all its aspects.
155.	If Israel demands respect for its 
sovereignty, territorial integrity and security, 
this can be achieved only with reciprocity. If 
Israel demands respect for its rights and the 
rights of its people to life and existence, 
Israel must respect the rights of the Palestinian 
people to life and existence.
156.	There should be no double standards. 
Israeli policies should not be based on 
considerations of self-arrogated privileges over 
other countries and peoples. This should be 
unequivocally clear to the leaders of Israel. In 
this context, Israel stands fully responsible for 
all its actions. Israel, under the provi¬sions of 
the Charter, the norms of international law, the 
resolutions of the Security Council and the 
provi¬sions of the peace accords, is committed to 
respect the legitimate rights of the Palestinian 
people, fore¬most among which is their right to 
life, to existence and to self-determination.
157.	If Israel does not understand, or chooses 
not to understand, it will have shunned 
international legality, flouted the Charter, 
disregarded the norms of interna¬tional law and, 
indeed, repudiated the peace accords.
158.	However, if Israel still relies on its 
security argument, we, for our part, assert in 
all candors that such claims defy logic and 
reason. Israel's security lies, in a word, in the 
establishment of peace based on justice. No 
amount of weapons, money, maneuvers, invasion, 
attempts to establish settlements, or 
displacement of thousands of human beings is 
going to bring security to Israel. Peace means 
security for all, based on justice for all. This 
is the only road to security and stability.
159.	When Egypt initiated the peace process 
with President Sadat's visit to Jerusalem it was 
destined to achieve the following objectives: 
First, Israel's recog¬nition of the existence of 
the Palestinian people and the existence of the 
legitimate rights of the Palestinian people. 
Secondly, Israel's acceptance of negotiations 
with the representatives of the Palestinian 
people. Thirdly, free election of a Palestinian 
authority to assume power fully in the occupied 
Palestinian terri¬tories as a transitional 
arrangement. Fourthly, the with¬drawal of the 
Israeli military and civilian administra¬tion 
from the occupied territories, as well as the 
beginning of the withdrawal of the Israeli 
occupation forces, the remaining forces to be 
redeployed during the transitional phase to 
specific, points and camps. Fifthly, initiation 
of negotiations between the Israelis and 
Palestinians on the final status of the occupied 
West Bank and Gaza/This meant, in other words, a 
total rejection of Israel's expansionist, 
annexationist and sovereignty claims as well as 
of any unilateral or arbitrary measure. Sixthly, 
it is inevitable that the Palestinian people 
should be enabled to exercise its right to 
self-determination, including the right to 
establish its own State or any other arrangement 
accepted by the Palestinian people within the 
frame¬work of international legitimacy.
160.	As all delegations are aware, Egypt has 
been engaged in negotiations with Israel with the 
full participation of the United States of 
America to help establish transitional 
arrangements that would assist in accomplishing 
those legitimate objectives. Egypt entered into 
these negotiations in good faith, motivated by 
the hope of an early dawn of peace and 
anticipating that Israel, too, would pursue that 
path and co-operate in implementing the 
agreements towards comprehen¬sive peace.
161.	However, Israel opted to persist in 
establishing settlements in the occupied 
Palestinian territories in an attempt to seize 
and usurp the territories of the West Bank, 
including Jerusalem and Gaza. Again, Israel 
persisted in annexing Jerusalem and the Syrian 
Golan Heights and in adopting other measures that 
conflict with the confidence-building endeavors 
required to establish a comprehensive peace in 
the area.
162.	This has culminated in the suspension of 
those negotiations more than once. Needless to 
say, Egypt, committed as it is to a firm rational 
stand based on and reinforced by the rules of 
international law and the principles and the 
purposes of the Charter, cannot accept such 
distorted interpretations of accords reached 
under international legality. Egypt cannot 
associate itself with a conspiracy against the 
Palestinian people through any unsound 
interpretation or equivo¬cal intentions or 
designs aimed at annexation, incor¬poration and 
other practices directed against the Palestinians 
in Jerusalem, the West Bank or Gaza.
163.	In the wake of Israel's complete 
withdrawal from Egyptian territory on 25 April 
1982, hope still lingered and did not fade. We 
expected that Israel would be serious this time 
in the continuation of the peace process. Allow 
me here to emphasize the fact that Egypt views 
the withdrawal from Sinai as only part of a 
settlement of the overall problem and as a step 
on a long, tedious road. Unfortunately, Israel 
dissipated all hopes through persistence in its 
policies, unacceptable by any logic or reason. 
Then came the devastating aggression on Lebanon, 
which has been both a staggering blow to the 
sovereignty and terri¬torial integrity of Lebanon 
and a flagrant violation of the political and 
human rights of its citizens, whose lives have 
been severely disrupted. The invasion has also 
painfully disrupted the structure of the 
Palestinian community in Lebanon which, owing to 
displacement and dispersion, had been forced to 
take temporary shelter in Lebanon. The invasion 
was planned also to abolish the political and 
national rights of the Pal¬estinian people and to 
stifle its struggle under the leadership of the 
PLO.
164.	Against this background, Egypt and France 
presented a joint initiative in the Security 
Council last July. The draft resolution contained 
two parts, the first providing for guarantees of 
the sovereignty and political independence of 
Lebanon and the second dealing with and 
supporting the national and inalienable rights of 
the Palestinian people against the armed Israeli 
invasion. It called for the application of the 
principles of security in order to:
"Reaffirm the right of all States in the region 
to existence and security in accordance with 
Security Council resolution 242 (1967);
"Reaffirm the legitimate national rights of the 
Palestinian people, including the right to self- 
determination with all its implications, on the 
under¬standing that to this end the Palestinian 
people shall be represented in the negotiations 
and, con¬sequently, the Palestine Liberation 
Organization shall be associated therein;
"Call for the mutual and simultaneous recognition of the parties concerned".
165.	This is the political, historical context 
and rationale of that initiative. Egypt and 
France strongly uphold their initiative and 
reiterate full commitment to its principles in 
the deep conviction that its provi-sions stem 
from the rules of international law and the 
principles and purposes of the Charter and 
resolutions of the United Nations. While solemnly 
stating this position, Egypt also declares that 
in the light of the agreement reached with France 
at the highest level, we shall defer our 
participation in the debate on this initiative at 
the present time, taking into consideration a 
number of positive developments in the overall 
situation and also in anticipation of future 
develop¬ments. In this context, we wish to 
welcome the PLO's statement in the Security 
Council on 29 July 1982."
166.	Foremost among those positive 
developments is President Ronald Reagan's 
initiative made public on 1 September 1982. It is 
a commendable attitude on the part of the 
American Administration. Its analysis of the 
situation in the Middle East is sound, and that 
is why the United States is urged to take a 
firmer stand concerning the grave developments 
resulting from the Israeli policy in Lebanon, 
Beirut in par¬ticular, the Palestinian problem 
and the problem of the Middle East in general.
167.	We welcome the initiative, which contains 
many ^ positive elements and constitutes a major 
step towards a just solution of the Palestinian 
problem and a fair and comprehensive settlement. 
Meanwhile, we have some comments to make on parts 
of this initiative which we hope will be 
considered by the United States Administration. 
There will certainly be ample time and 
opportunity for such reconsideration when 
discussions start with the parties concerned. 
How¬ever, what is essential in the final analysis 
is that sustained efforts be made to give effect 
to this ini¬tiative as quickly as possible, 
before it is overtaken by events or eroded by 
maneuvers such as those we have witnessed 
recently.
168.	At the same time we urge the Government 
of Israel to reconsider its negative attitude to 
the Reagan initiative, to respect the framework 
of international legality by ceasing the 
establishment of settlements and desisting from 
its policies of annexation and assimila¬tion and 
to treat the population of the West Bank, 
including east Jerusalem and the Gaza Strip, in 
accord¬ance with the provisions of the Geneva 
Convention. We urge Israel not to adopt an 
inflexible attitude but to respond positively to 
the appeal made by the highest authority in the 
United States.
169.	We also urge the PLO to reassess the 
present situation in all its aspects, re-examine 
our suggestion for simultaneous mutual 
recognition, and reaffirm its adherence to all 
the United Nations resolutions relevant to the 
question of Palestine, in order to facilitate a 
dialogue with the United States, thus enabling 
the PLO to participate in the dialogue with all 
the parties directly concerned with this 
question. In turn, such a dialogue would enable 
the American Administration to communicate on a 
basis of equality with all the parties concerned.
170.	In that context, we appreciate the 
statement made by Yasser Arafat, Chairman of the 
Executive Committee of the PLO, to the effect 
that he accepts all United Nations resolutions 
relevant to the ques-tion of Palestine. We 
consider this statement to be a step in the right 
direction. This attitude deserves respect and 
encouragement, as it reflects a sound appraisal 
and understanding of the situation and its 
imperatives.
171.	There was yet another development when 
the Twelfth Arab Summit Conference adopted 
unani-mously another peace plan on 8 September 
1982. Some might take issue with one or other 
aspect of the plan, but many positive elements in 
it cannot be overlooked or minimized. Also, the 
political significance implicit in a consensus 
among Arab heads of State or Government on such a 
plan should not be overlooked. The Arabs have 
spoken with one voice in Fez, opting in clear and 
unequivocal terms for a comprehensive peace based 
on justice. The Arab States are willing to pursue 
the course of a negotiated peaceful settlement 
based on mutual recognition.
172.	The principles and broad outline embodied 
in the Fez resolutions constitute an acceptable 
basis for negotiation. They may require 
mechanisms or pro¬cedures, executive preparatory 
measures or transi¬tional arrangements, but, 
taken with the other existing initiatives, the 
Fez resolutions are capable of being translated 
into a practical, just and acceptable form.
173.	By the same token, I have to reiterate 
that Egypt does not exclude any other initiative 
designed to make it possible to forge ahead 
towards a just, peaceful and comprehensive 
settlement. In this connection, reference should 
be made to the European initiative, the Romanian 
initiative, the Soviet initiative and the ideas 
put forward by the Secretary-General.
174.	By a natural process of association, 
talking about Fez leads me to touch on 
Egyptian-Arab relations. Egypt has been 
intrinsically an Arab country for the past 14 
centuries. The genuinely Arab character of Egypt 
can be neither made nor unmade by a decision. 
Egypt is far beyond being affected by one country 
and regime, or a number of countries and regimes, 
which may call into question its genuine Arab 
char¬acter. The Arabism of Egypt, metaphorically 
speaking, is like a tree, deeply rooted for 14 
centuries, watered by the blood of the martyrs 
who have fallen in battle in defense of 
Palestinian rights on many occasions, indicating 
the position of Egypt as it has stood firmly for 
Arab rights from Morocco to the Gulf States, from 
the turn of this century until today.
175.	We may have disagreed with some of our 
brothers, and we may still be in disagreement, 
over a number of issues but we call upon Arab 
countries to stand united in the face of the 
crucial challenges confronting the entire Arab 
nation today. Egypt will continue to exert every 
effort to that end. We are confident that Arab 
solidarity will surmount those Arab differences 
and disputes.
176.	I have talked at some length about the 
situation in the Middle East and the Palestinian 
problem, the core of that conflict, and in 
conclusion I should like to tackle two important 
points. The first relates to the deteriorating 
conditions in Lebanon. The situation is still 
fraught with danger; it still threatens to 
explode, engulfing Lebanon and spreading beyond. 
We in Egypt reject the claim that the continuing 
Israeli occupation is a necessity or that it 
protects anybody. The existence in Lebanon of 
foreign military occupa¬tion resulting from 
invasion would be the principal cause of any 
further deterioration. We maintain our unshakable 
belief that the solution lies in the with¬drawal 
of the Israeli invasion forces from all Lebanese 
territory to its internationally recognized 
borders.
177.	All foreign forces must withdraw from 
Lebanon, but the withdrawal of Israeli occupation 
forces should neither be conditional on nor 
relate to any other presence. Israel must realize 
by now that its view concerning the situation in 
the Middle East is erroneous, that its 
understanding of conditions in Lebanon is 
superficial. It results not from any 
under¬standing of reality but from the arrogance 
of power. The presence of Israel in Lebanon will 
not lead to stability in that country but will, 
rather, intensify the waste and destruction 
there. That may be what Israel wants; it is 
certainly what Israel is accomplishing. But 
Israel will not long escape the consequences, 
unless it hastens to correct the situation, 
unless its wise men or its friends correct the 
situation, before the oppor¬tunity is missed and 
it is too late.
178.	We urge the United States, the 
super-Power that is in a position effectively to 
influence several situations in the area, and 
which is providing Israel with the tools of power 
and the means of life, to restrain Israel without 
delay, as President Eisenhower did in 1957.
179.	Israel dishonored all its pledges and 
guaran¬tees under the agreement reached on the 
withdrawal of PLO forces from Beirut when Israeli 
troops pushed into west Beirut and inside the 
refugee camps of innocent Palestinian civilians 
in Sabra and Shatila unleashing their henchmen 
and lackeys, murderers and assassins to butcher 
children, babies, women and elderly men who were 
under the protection of the Israeli occupation 
army, on a dark day of shame for Israel.
180.	The basic solution to the Lebanese 
problem lies in respect for the sovereignty, 
territorial integrity, political independence and 
Arab character of Lebanon, the unity of its 
people and Government and the safe¬guarding of 
the rights of all its citizens on a basis of 
equality, coexistence and co-operation.
181.	At the same time, we advise our brothers 
in Lebanon, irrespective of their creed, 
affiliations, aspi-rations or position, to make 
the unity of their State and their people their 
highest concern. They are required to stand 
united in these crucial moments to enable Lebanon 
to weather this stormy crisis and restore their 
country to its traditional pride and traditional 
pros¬perity. In this connection, Egypt wishes all 
success to President Amin Gemayel, Lebanon's new 
Presi¬dent, in his challenging mandate, and hopes 
that his election will be a major step towards 
stability, inde¬pendence and the termination of 
foreign occupation.
182.	I have touched on the painful events 
taking place in the heart of the Arab world. On 
its eastern frontiers, a ferocious war between 
Iran and, Iraq has entered its third year posing 
grave perils to the stability, resources and the 
well-being of the Middle East.
183.	We know all about the latest of the repeated Iranian invasions of 
Iraq. We are also familiar with Iran's rejection 
of all attempts at a settlement and of all peace 
mediations. Iran, instead, is determined to 
continue the war against Iraq. Iraq has already 
with¬drawn or at least is ready to withdraw from 
all Iranian territory. Iraq has also made public 
its readiness to accept peace mediations and its 
responsiveness to efforts for a settlement. We 
call upon the Iranian Government to opt for peace 
and to revoke all claims that could engender 
conflicts and rekindle the con¬flagration.
184.	As an Arab country which believes in the 
terri¬torial integrity of the Arab nation, and 
confident of the Government of Iraq's acceptance 
of peace initiatives, Egypt declares that it will 
support Iraq in defense of the Iraqi people and 
territory.
185.	Peace for Egypt is a profound conviction 
and a full commitment. Consequently, despite the 
colossal obstacles obstructing our pain towards a 
peaceful settlement in the Middle East, Egypt 
will never resign itself to despair, but will 
persist unwaveringly in exerting all efforts to 
achieve a peace based on justice, which alone can 
ensure permanence and continuity.
186.	Egypt's commitment to peace is not 
exclusive, but transcends the Middle East to 
spread to other regions of the world. Egyptian 
positions on world issues emanate from one 
consistent and constant prin-ciple. We call for 
the peaceful settlement of disputes through 
dialogue and negotiation, and through respect for 
international law and the principles of the 
Charter of the United Nations.
187.	These are our expectations and 
aspirations. They are not dreams, because through 
our common and concerted efforts, they could be 
translated into realities of life, to help create 
a better world for our posterity and all future 
generations.
